—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered March 7, 1990, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) deprived him of a fair trial is without merit. The trial court precluded the prosecution from questioning the defendant, if he chose to testify, as to seven of his 12 prior convictions. The convictions upon which the trial court ruled that the defendant could be cross-examined are indicative of the defendant’s willingness to place his own interests above those of society, and thus his possible willingness to do so again on the witness stand (see, People v Sandoval, supra; see also, People v Bennette, 56 NY2d 142). Contrary to the defendant’s contention, the prosecution is not automatically precluded from cross-examining a defendant as to his commission of prior offenses similar to the offense for which he is being tried, as the fact that a defendant may specialize in one type of criminal activity should not shield him from impeachment with respect to prior convictions (People v Pavao, 59 NY2d 282, 292; People v Torres, 110 AD2d 794). Thompson, J. P., Lawrence, Santucci and Joy, JJ., concur.